Cite as 2014 Ark. App. 44



                   ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-13-605


TYRONE DAVIS                                    Opinion Delivered   January 15, 2014
                               APPELLANT
                                                APPEAL FROM THE PULASKI
V.                                              COUNTY CIRCUIT COURT,
                                                FIRST DIVISION
STATE OF ARKANSAS                               [NO60CR-11-4451]
                 APPELLEE
                                                HONORABLE JAMES LEON
                                                JOHNSON, JUDGE

                                                AFFIRMED; MOTION TO
                                                WITHDRAW GRANTED


                            WAYMOND M. BROWN, Judge

       Appellant appeals from his conviction on two counts of sexual assault in the second

degree. Appellant’s counsel has filed a no-merit brief and motion to withdraw pursuant to

Anders v. California, 1 and Arkansas Supreme Court Rule 4-3(k)(1), 2 stating that there are

no meritorious grounds to support an appeal.         The clerk mailed a certified copy of

counsel’s motion and brief to appellant, informing him of his right to file pro se points for

reversal. Appellant failed to file pro se points for reversal. We affirm appellant’s conviction

and grant counsel’s motion to withdraw.




       1
           386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       2
       (2011). This court notes that counsel erroneously cited to Arkansas Supreme
Court Rule 4-3(j) and non-existent Arkansas Supreme Court Rule 4-3(j)(1).
                                   Cite as 2014 Ark. App. 44


       On May 21, 2012, an amended felony information was filed charging appellant

with two counts of sexual assault in the second degree. 3 A pretrial hearing was held on

March 13, 2013, during which A.D. was found competent to testify. A jury trial was held

March 13 and 14, 2013. On March 14, 2013, the jury found appellant guilty of two

counts of sexual assault in the second degree. The sentencing phase was conducted the

same day and the circuit court sentenced appellant to five years’ imprisonment on each

count. The circuit court ordered the sentences to run concurrent and gave appellant jail

credit for one day. 4 This timely appeal followed. 5

       In compliance with Anders and Rule 4-3(k)(1), counsel ordered the entire record

and found that after a conscientious review of the record, there were no issues of arguable

merit for appeal. Counsel’s brief adequately covered each action that was adverse to

appellant below. After carefully examining the record and the brief presented to us, we

believe counsel has complied with the requirements established by the Arkansas Supreme

Court for no-merit appeals and conclude that the appeal is wholly without merit.

Accordingly, we affirm appellant’s conviction and grant counsel’s motion to be relieved.

       Affirmed; motion to withdraw granted.

       WYNNE and HIXSON, JJ., agree.

       John Wesley Hall, for appellant.

       No response.
       3
         The initial felony information was amended to add the second count of sexual
assault in the second degree.
       4
           This was reflected on a sentencing order entered in the matter on April 2, 2013.
       5
           The notice of appeal was filed on April 23, 2012.
                                               2